Allowability Notice
Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pending claims 1-11 and 15-20 are allowed.
Following are the examiner's reasons for allowance: 
Claims 1-10 were previously allowed.  Claims 14-17 were objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim(s) and any intervening claims. The prior art of Zheng in both (2009/0216704) and (2011/0208425) publications was demonstrated to have taught or suggested several of the features found in independent claim 11. (See previous office action mailed 03/31/2022).
 However, the prior art of record, either alone or in combination, fails to teach all of the features, when taken in context of the entire claim, found in amended independent claim 11, including the steps of receiving the sequence of timestamped locations for said user, determining a plurality of segments of said sequence, each of the plurality of segments representing a different transportation mode, determining a first transportation mode for a first trajectory segment of said sequence, transmitting a first segment descriptor to said user for a first trajectory segment and receiving a first transportation mode for said first trajectory segment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon.-Fri. from 9:00-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM NEALON/Primary Examiner, Art Unit 2643